EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of 18 January
2018 (the “Effective Date”), between Lightbridge Corporation, a Nevada
corporation (the “Company”), and the purchaser identified on the signature page
hereto (including its successors and assigns, the “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to the Purchaser, and
the Purchaser desires to purchase from the Company, shares of the Non-Voting
Series B Convertible Preferred Stock of the Company and Warrants to purchase
shares of the Company’s Common Stock as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Certificate of Designation (as defined herein), and
(b) the following terms have the meanings set forth in this Section 1.1 :

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j) .

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations to be filed on or before the Closing Date by
the Company with the Secretary of State of Nevada, in the form of Exhibit A
attached hereto.

 

“CFIUS” means the Committee on Foreign Investment in the United States.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1 .

 

“Closing Date” shall have the meaning ascribed to such term in Section 2.1.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

  1

   



 

“Conversion Price” shall have the meaning ascribed to such term in the
Certificate of Designation.

 

“Disclosure Schedules” means the Disclosure Schedules delivered by the Company
to the Purchaser concurrently with the execution and delivery of this Agreement.

 

“Effective Date” has the meaning set forth in the recitals hereto.

 

“Environmental Laws” shall have the meaning ascribed to such term in Section
3.1(w) .

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h) .

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(n) .

 

“Investors Rights Agreement” means the Investors Rights Agreement by and among
the Company, the Purchaser and certain other purchasers of the Company’s
Preferred Stock, in the form of Exhibit B attached hereto.

 

“Knowledge of the Company” means the actual knowledge that was, or would
reasonably be expected to be, obtained after due inquiry of all executive
officers of the Company.

 

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c) .

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Liquidation Preference” shall have the meaning given to such term in the
Certificate of Designation.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b) .

 

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.13.

 

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(cc) .

 

  2

   



 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” means shares of the Company’s Non-Voting Series B Convertible
Preferred Stock, par value $0.001 per share having the rights, preferences and
privileges set forth in the Certificate of Designation, in the form of Exhibit A
hereto.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Investors Rights Agreement and covering the resale of the
Underlying Shares by the Purchaser as provided for in the Investors Rights
Agreement.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e) .

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
conversion in full of all shares of Preferred Stock, ignoring any conversion or
exercise limits set forth therein.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h) .

 

“Securities” means the Preferred Stock and the Underlying Shares contemplated by
this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series A Preferred Stock” means the Company’s Non-Voting Series A Convertible
Preferred Stock, par value $0.001 per share, having the rights, preferences and
privileges set forth in the Certificate of Designation of Preferences, Rights
and Limitations filed with the Secretary of State of the State of Nevada on July
29, 2016.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Stockholder Approval” means such approval as may be required by the applicable
rules and regulations of the Trading Market, as applicable, from the
stockholders of the Company with respect to the transactions contemplated by the
Transaction Documents, including any issuance of the Underlying Shares such that
following such issuance the Purchaser would own in excess of 19.99% of the
issued and outstanding Common Stock.

 

“Subscription Amount” means the amount set forth on the signature page hereto,
in United States dollars and in immediately available funds.

 

  3

   



 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 21 to
the Company’s most recent Annual Report on Form 10-K, and shall, where
applicable, also include any direct or indirect subsidiary of the Company formed
or acquired after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).

 

“Transaction Documents” means this Agreement, the Certificate of Designation,
the Investors Rights Agreement, all exhibits and schedules thereto and hereto
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

 

“Transfer Agent” means Computershare Trust Company is the current transfer agent
of the Company, with a mailing address of 350 Indiana Street, Golden, Colorado
80401, telephone number (303) 262-0600 and any successor transfer agent of the
Company.

 

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Preferred Stock.

 

“Warrants” means the Warrants to purchase shares of the Company’s Common Stock.

 

“Warrant Shares” shall have the meaning ascribed to such term in Section 2.1.

 

ARTICLE II

PURCHASE AND SALE

 

2.1 Closing. Upon the terms and subject to the conditions set forth herein, (i)
the Company agrees to sell, and the Purchaser agrees to purchase, such number of
shares of Preferred Stock as set forth on the signature page hereto, with an
aggregate Liquidation Preference set forth on the signature page hereto and (ii)
the Company agrees to issue, and the Purchaser agrees to purchase, warrants to
purchase that number of shares of Common Stock equal to twenty-five percent
(25%) rounded down to the nearest whole number of shares of Preferred Stock set
forth on the signature page hereto at an exercise price of $1.875, which shall
expire on the sixth (6th) month anniversary of the Closing Date (the “Warrant
Shares”). The Closing shall take place on 23 January 2018 or on such other date
and time as agreed between the parties. The date and time at which the Closing
actually occurs is hereinafter referred to as the “Closing Date.”

 

2.2 Deliveries.

 

(a) Simultaneously with or prior to the Closing, the Company shall deliver or
cause to be delivered to the Purchaser the following:

 

  4

   



 

(i) this Agreement duly executed by the Company;

 

(ii) evidence of the filing and acceptance of the Certificate of Designation
from the Secretary of State of Nevada;

 

(iii) a stock certificate relating to that number of shares of Preferred Stock
set forth on the signature page hereto;

 

(iv) the Investors Rights Agreement duly executed by the Company;

 

(v) a certificate of the Company signed by its Chief Executive Officer and dated
as of the Closing Date, stating that the conditions in Sections 2.3(b)(i) and
(ii) have been satisfied;

 

(vi) a certificate of the Company’s Secretary, dated as of the Closing Date,
certifying (A) the Company’s articles of incorporation and bylaws, as then in
effect and attached thereto, (B) the resolutions adopted by the Company’s Board
of Directors and any committee thereof authorizing the transactions contemplated
hereby and attached thereto, and (C) as to the signatures and authority of the
Persons signing the Transaction Documents and related documents on behalf of the
Company;

 

(vii) documents evidencing that any applicable regulatory or governmental
consents or approvals for the transactions contemplated by the Transaction
Documents have been obtained; and

 

(b) Simultaneously with or prior to the Closing, the Purchaser shall deliver or
cause to be delivered to the Company, the following:

 

(i) this Agreement duly executed by the Purchaser;

 

(ii) the Warrants for the Warrant Shares;

 

(iii) the Subscription Amount; and

 

(iv) the Investors Rights Agreement duly executed by the Purchaser.

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) the delivery by the Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

 

  5

   



 

(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met:

 

(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as disclosed in (i)
the SEC Reports prior to the date of this Agreement (excluding any risk factor
disclosure and disclosure of risks included in any “forward-looking statements”
disclaimer or other statements included in such SEC Reports to the extent that
they are predictive, forward-looking or primarily cautionary in nature, in each
case other than any specific factual information contained therein, and
excluding any supplement, modification or amendment thereto made after the date
hereof), or (ii) the Disclosure Schedules, which Disclosure Schedules shall be
deemed a part hereof and shall qualify any representation or otherwise made
herein to the extent of the disclosure contained therein, the Company hereby
makes the following representations and warranties to the Purchaser:

 

(a) Subsidiaries. The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all of the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

  6

   



 

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.4 of this Agreement, (ii)
the filing with the Commission pursuant to the Investors Rights Agreement, (iii)
the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Securities and the listing of the Underlying Shares for
trading thereon in the time and manner required thereby, (iv) the Stockholder
Approval, prior to the issuance of Underlying Shares such that the Purchaser
would own in excess of 19.99% of the issued and outstanding Common Stock, and
(v) such filings, if any, as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).

 

(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Underlying Shares, when issued in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction Documents.
The Company has reserved from its duly authorized capital stock a number of
shares of Common Stock for issuance of the Underlying Shares at least equal to
the Required Minimum on the date hereof.

 

(g) Capitalization. The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
(i) the exercise or vesting of awards under the Company’s equity incentive
plans, (ii) the issuance of shares of Common Stock to employees, directors,
advisors and consultants as compensation and pursuant to the conversion and/or
exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed periodic report under the Exchange Act, (iii) the terms of that
certain Common Stock Purchase Agreement, dated September 4, 2015, between the
Company and Aspire Capital Fund, LLC, and (iv) the terms of that certain
At-the-Market Issuance Sales Agreement, dated July 12, 2017, among the Company,
FBR Capital Markets & Co. and MLV & Co. LLC. Except for the right of
participation of the holders of the Series A Preferred Stock, no Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents. Except as a result of the purchase and sale of the Securities or as
set forth on Schedule 3.1(g), there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchaser) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. Other than any applicable
stockholder approval provisions of any Trading Market on which any of the
securities of the Company are listed or designated, no further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. Other than as set forth on Schedule
3.1(g), there are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the Knowledge of the Company, between or among any of the Company’s
stockholders.

 

  7

   



 

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, since January 1, 2016 (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company equity
incentive plans. The Company does not have pending before the Commission any
request for confidential treatment of information. Except for the issuance of
the Securities contemplated by this Agreement or as disclosed in the SEC
Reports, no event, liability, fact, circumstance, occurrence or development has
occurred or exists or is reasonably expected to occur or exist with respect to
the Company or its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.

 

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

 

(k) Labor Relations. No labor dispute exists or, to the Knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

  8

   



 

(l) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary for the current conduct
of their respective businesses as described in the SEC Reports, except where the
failure to possess such permits could not reasonably be expected to result in a
Material Adverse Effect, and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any such
permit.

 

(n) Intellectual Property. The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights as necessary or required
for use in connection with their respective businesses and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any Subsidiary has received a notice
(written or otherwise) that any of, the Intellectual Property Rights has
expired, terminated or been abandoned, or is expected to expire or terminate or
be abandoned, within two (2) years from the date of this Agreement. Neither the
Company nor any Subsidiary has received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect. To the Knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(o) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(p) Sarbanes-Oxley. The Company and the Subsidiaries are in compliance with any
and all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof and as of the Closing Date.

 

(q) Certain Fees. Other than customary fees payable to Innovator Capital, no
brokerage or finder’s fees or commissions are or will be payable by the Company
or any Subsidiary to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents.

 

(r) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 3.2 , no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchaser as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.

 

(s) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

  9

   



 

(t) Registration Rights. Except as set forth on Schedule 3.1(t), no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company or any Subsidiary.

 

(u) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s articles of incorporation or the laws of its state of
incorporation that is or could become applicable to the Purchaser as a result of
the Purchaser and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation as a result
of the Company’s issuance of the Securities and the Purchaser’s ownership of the
Securities.

 

(v) Disclosure. All of the disclosure furnished by or on behalf of the Company
to the Purchaser regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.

 

(w) Environmental Matters. To the Knowledge of the Company, neither the Company
nor any Subsidiary is in violation of any statute, rule, regulation, decisions
or order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), owns or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim has had or could
reasonably be expected to have a Material Adverse Effect; and there is no
pending or to the Knowledge of the Company, threatened investigation that might
lead to such a claim.

 

(x) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount or shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(y) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the Knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any Person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of FCPA.

 

(z) Accountants. The Company’s accounting firm is set forth in its SEC Reports.
To the Knowledge and belief of the Company, such accounting firm: (i) is a
registered public accounting firm as required by the Exchange Act and (ii) shall
express its opinion with respect to the financial statements to be included in
the Company’s Annual Report for the fiscal year ending December 31, 2017.

 

(aa) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that the
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Purchaser or any
of its respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Securities. The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

  10

   



 

(bb) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

 

(cc) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the Knowledge of the Company or any Subsidiary, threatened.

 

The Purchaser acknowledges and agrees that the representations contained in
Section 3.1 shall not modify, amend or affect the Company’s right to rely on the
Purchaser’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows (unless as of a specific date therein):

 

(a) Organization; Authority. The Purchaser is an entity duly incorporated or
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or formation with full right, corporate, partnership,
limited liability company or similar power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of the Transaction Documents and performance by Purchaser of the
transactions contemplated by the Transaction Documents have been duly authorized
by all necessary corporate, partnership, limited liability company or similar
action, as applicable, on the part of Purchaser. Each Transaction Document to
which it is a party has been duly executed by Purchaser, and when delivered by
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Purchaser, enforceable against it in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b) Own Account. Purchaser understands that the Securities are “restricted
securities,” as defined in Section (a)(3) of Rule 144 of the Securities Act, and
have not been registered under the Securities Act or any applicable state
securities law and is acquiring the Securities as principal for its own account
and not with a view to or for distributing or reselling such Securities or any
part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Securities
in violation of the Securities Act or any applicable state securities law and
has no direct or indirect arrangement or understandings with any other Persons
to distribute or regarding the distribution of such Securities in violation of
the Securities Act or any applicable state securities law (this representation
and warranty not limiting Purchaser’s right to sell the Securities pursuant to a
registration statement or otherwise in compliance with applicable federal and
state securities laws). Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.

 

(c) Purchaser Status. At the time Purchaser was offered the Securities, it was,
and as of the date hereof it is, and on each date on which it converts any
shares of Preferred Stock, it will be an “accredited investor” as defined in
Rule 501 under the Securities Act.

 

(d) Access to Information. Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 

  11

   



 

(e) Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

(f) General Solicitation. Purchaser is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(g) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, Purchaser has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
Purchaser, executed any purchases or sales, including Short Sales, of the
securities of the Company during the period commencing as of the time that
Purchaser first received a term sheet (written or oral) from the Company or any
other Person representing the Company setting forth the material terms of the
transactions contemplated hereunder and ending immediately prior to the
execution hereof. Notwithstanding the foregoing, if Purchaser is a multi-managed
investment vehicle whereby separate portfolio managers manage separate portions
of Purchaser’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
Purchaser’s assets, the representation set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect Purchaser’s right to rely on the
Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV 

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) The Securities may only be disposed of in compliance with state and federal
securities laws, the Certificate of Designation, and the Investors Rights
Agreement. In connection with any transfer of Securities other than pursuant to
an effective registration statement or Rule 144, to the Company or to an
Affiliate of the Purchaser, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and the Investors Rights
Agreement and shall have the rights and obligations of the Purchaser under this
Agreement and the Investors Rights Agreement.

 

(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1 , of a legend on any of the Securities in the following form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
CONVERSION OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

  12

   



 

(c) Subject to the limitations set forth below, certificates evidencing the
Underlying Shares shall not contain any legend (including the legend set forth
in Section 4.1(b) hereof): (i) following any sale of such Underlying Shares
pursuant to Rule 144, (ii) if such Underlying Shares are held by non-affiliates
of the Company and are eligible for sale under Rule 144 or (iii) if such legend
is not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the
Commission). The Company shall cause its counsel to issue a legal opinion to the
Transfer Agent promptly if required by the Transfer Agent to effect the removal
of the legend hereunder. The Company agrees that at such time as such legend is
no longer required under either clauses (i), (ii) or (iii) of the first sentence
of this Section 4.1(c) , it will, no later than three Trading Days following the
delivery by the Purchaser to the Company or the Transfer Agent of a certificate
representing Underlying Shares, as applicable, issued with a restrictive legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to Purchaser a certificate representing such shares that is free from
all restrictive and other legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Article IV . Certificates for Underlying Shares
subject to legend removal hereunder shall be transmitted by the Transfer Agent
to the Purchaser by crediting the account of the Purchaser’s prime broker with
the Depository Trust Company System as directed by Purchaser.

 

(d) In connection with Section 4.1(c) above, the Purchaser understands and
hereby acknowledges that in order for Rule 144 to be applicable to the sale of
the Underlying Shares, the Company must be current with respect to its filing
obligations under the Exchange Act at the time of such sale. The Purchaser
further understands and hereby acknowledges that any legal opinion given by the
Company’s counsel in connection with Section 4.1(c) above may be limited as to
scope and in particular may expire or be withdrawn in the event that the Company
is not in compliance with the current public information or other requirements
of Rule 144. Finally, the Purchaser understands and hereby acknowledges that the
Company and its legal counsel will rely on Purchaser’s understanding and
agreement in connection with the issuance of the legal opinion and removal of
the legends from the Underlying Shares in accordance with Section 4.1(c) above,
and that it is the Purchaser’s sole responsibility to confirm with the Company
at the time of any sale of Underlying Shares that the current public information
requirement set forth in Rule 144 has been met.

 

(e) The Purchaser agrees with the Company that Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.

 

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against the
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.

 

4.3 Conversion and Exercise Procedures. The form of Notice of Conversion
included in the Certificate of Designation sets forth the totality of the
procedures required of the Purchaser in order to convert the Preferred Stock.
Without limiting the preceding sentences, no ink-original Notice of Conversion
shall be required, nor shall any medallion guarantee (or other type of guarantee
or notarization) of any Notice of Conversion form be required in order to
convert the Preferred Stock. No additional legal opinion, other information or
instructions shall be required of the Purchaser to convert its Preferred Stock.
The Company shall honor conversions of the Preferred Stock and shall deliver
Underlying Shares in accordance with the terms, conditions and time periods set
forth in the Transaction Documents.

 

4.4 Securities Laws Disclosure; Publicity. The Company shall file a Current
Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby, including the Transaction Documents as exhibits thereto,
with the Commission within the time required by the Exchange Act. The Company
and the Purchaser shall consult with each other in issuing any press releases
with respect to the transactions contemplated hereby, and neither the Company
nor the Purchaser shall issue any such press release nor otherwise make any such
public statement without consulting the other, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.

 

  13

   



 

4.5 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for working capital needs and general corporate purposes,
including but not limited to research and development activities.

 

4.6 Reservation and Listing of Securities.

 

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents.

 

(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, minus the number of shares of Common Stock previously issued pursuant to
the Transaction Documents, then the Board of Directors shall use commercially
reasonable efforts to amend the Company’s articles of incorporation to increase
the number of authorized but unissued shares of Common Stock to at least the
Required Minimum at such time (minus the number of shares of Common Stock
previously issued pursuant to the Transaction Documents), as soon as possible
and in any event not later than the 75th day after such date; provided that the
Company will not be required at any time to authorize a number of shares of
Common Stock greater than the maximum remaining number of shares of Common Stock
that could possibly be issued after such time pursuant to the Transaction
Documents.

 

(c) The Company hereby agrees to use commercially reasonable efforts to maintain
the listing or quotation of the Common Stock on the Trading Market on which it
is currently listed. The Company shall, if applicable: (i) in the time and
manner required by the principal Trading Market, prepare and file with such
Trading Market an additional shares listing application covering a number of
shares of Common Stock at least equal to the Required Minimum on the date of
such application, and (ii) take all steps necessary to cause such shares of
Common Stock to be approved for listing or quotation on such Trading Market as
soon as possible thereafter. The Company agrees to maintain the eligibility of
the Common Stock for electronic transfer through the Depository Trust Company or
another established clearing corporation, including, without limitation, by
timely payment of fees to the Depository Trust Company or such other established
clearing corporation in connection with such electronic transfer.

 

(d) The Company agrees, if the Company applies to have the Common Stock traded
on any other Trading Market, it will then include in such application all of the
Underlying Shares, and will take such other action as is necessary to cause all
of the Underlying Shares to be listed or quoted on such other Trading Market as
promptly as possible. The Company will then use commercially reasonable efforts
to continue the listing or quotation and trading of its Common Stock on a
Trading Market and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.

 

4.7 Blue Sky Filings. The Company shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Securities for, sale to the Purchaser at the Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of the Purchaser.

 

4.8 Indemnification of the Purchaser. Subject to the provisions of this Section
4.8, the Company will indemnify and hold the Purchaser and its directors,
officers, stockholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company will not be liable to any Purchaser Party under this Agreement (y)
for any settlement by a Purchaser Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (z) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents. The indemnification required by
this Section 4.8 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
are incurred. The indemnity agreements contained herein shall be in addition to
any cause of action or similar right of any Purchaser Party against the Company
or others and any liabilities the Company may be subject to pursuant to law.

 

  14

   



 

4.9 CFIUS. The parties will consult and cooperate with one another to the extent
permitted by law in connection with any CFIUS filing to be made in connection
with the transactions contemplated by the Transaction Documents, including: (i)
engaging in pre-filing discussions with CFIUS or its member agencies, as deemed
advisable by the parties; (ii) promptly preparing any CFIUS notice and making
any draft and final filings required or deemed advisable in connection with the
CFIUS review process; and (iii) providing, within the time period imposed by
CFIUS, any information reasonably requested by CFIUS in connection with any
CFIUS review or investigation of the transactions contemplated by the
Transaction Documents.

 

ARTICLE V 

MISCELLANEOUS

 

5.1 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all stamp
taxes and other taxes and duties levied in connection with the delivery of any
Securities to the Purchaser.

 

5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
e-mail attachment as set forth on the signature page attached hereto at or prior
to 5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number or e-mail attachment as set forth on the
signature page attached hereto on a day that is not a Trading Day or later than
5:30 p.m. (New York City time) on any Trading Day, (c) the second (2nd) Trading
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature page attached hereto.

 

5.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchaser or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger). The
Purchaser may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company, provided that the Purchaser
may assign any or all of its rights under this Agreement to any Affiliate of the
Purchaser, and that any such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to the “Purchaser.”

 

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.8 and this Section 5.7.

 

  15

   



 

5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, stockholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action, suit or proceeding to enforce any
provisions of the Transaction Documents, then, in addition to the obligations of
the Company under Section 4.8, the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

5.9 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.

 

5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf' format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf' signature page were an original thereof.

 

5.11 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.12 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.13 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by the Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to the Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by Purchaser to the unpaid principal balance of any such indebtedness or
be refunded to the Company, the manner of handling such excess to be at
Purchaser’s election.

 

  16

   



 

5.14 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.15 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

5.16 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Page Follows)

 

  17

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 



LIGHTBRIDGE CORPORATION

 

Address for Notice:

 

11710 Plaza America Drive, Suite 2000

Reston, VA 20190

Fax: (303) 957-2234

By: /s/ Seth Grae

 

 

Name: Seth Grae

 

 

Title: Chief Executive Officer

 

 

 

 

 



With a copy to (which shall not constitute notice):

 

Hogan Lovells US LLP

1601 Wewatta Street, Suite 900

Denver, Colorado 80202

Attn: David Crandall

 

  18

   



 



PURCHASER


[INTENTIONALLY OMITTED]*

 

 

 

Address for Notice:

 

 

 

By: /s/ [Intentionally Omitted]*                                       

 

 

Name: [Intentionally Omitted]*

 

 

Title: [Intentionally Omitted]*

 

 

 

 

 



With a copy to (which shall not constitute notice):

 



No. of Shares of Preferred Stock:

 

 

1,333,333

 

 

 

 

 

 

Subscription Amount:

 

$

1,999,999.50

 

 

 

 

 

 

Liquidation Preference:

 

$

1,999,999.50

 



 



PURCHASER


[INTENTIONALLY OMITTED]*

 

 

 

Address for Notice:

 

 

 

By: /s/ [Intentionally Omitted]*                                     

 

 

Name: [Intentionally Omitted]*

 

 

Title:   [Intentionally Omitted]*

 

 

 

 

 



With a copy to (which shall not constitute notice):

 



No. of Shares of Preferred Stock:

 

 

666,667

 

 

 

 

 

 

Subscription Amount:

 

$ 1,000,000.50

 

 

 

 

 

 

Liquidation Preference:

 

$ 1,000,000.50

 



 

  19

   



 



PURCHASER

 

[INTENTIONALLY OMITTED]*

 

 

 

Address for Notice: 

 

 

 

 

By: /s/ [Intentionally Omitted]*                                

 

 

Name: [Intentionally Omitted]*

 

 

Title: [Intentionally Omitted]*

 

 

 

 

 



With a copy to (which shall not constitute notice):

 



No. of Shares of Preferred Stock:

 

 

333,333

 

 

 

 

 

 

Subscription Amount:

 

$ 499,999.50

 

 

 

 

 

 

Liquidation Preference:

 

$ 499,999.50

 



 



PURCHASER

[INTENTIONALLY OMITTED]*

 

Address for Notice:

 

 

 

 

By: /s/ [Intentionally Omitted]*                               

 

 

Name: [Intentionally Omitted]*

 

 

Title: [Intentionally Omitted]*

 

 

 

 

 



With a copy to (which shall not constitute notice):

 



No. of Shares of Preferred Stock:

 

 

200,000

 

 

 

 

 

 

Subscription Amount:

 

$ 300,000.00

 

 

 

 

 

 

Liquidation Preference:

 

$ 300,000.00

 



 

  20

   



 



PURCHASER

 

[INTENTIONALLY OMITTED]*

 

 

 

 

Address for Notice:

 

 

 

 

By: /s/ [Intentionally Omitted]*                               

 

 

Name: [Intentionally Omitted]*

 

 

Title: [Intentionally Omitted]*

 

 

 

 

 



With a copy to (which shall not constitute notice):

 



No. of Shares of Preferred Stock:

 

 

66,667

 

 

 

 

 

 

Subscription Amount:

 

$ 100,000.50

 

 

 

 

 

 

Liquidation Preference:

 

$ 100,000.50

 



 



PURCHASER

[INTENTIONALLY OMITTED]*

 

Address for Notice:

 

 

 

 

By: /s/ [Intentionally Omitted]*                              

 

 

Name: [Intentionally Omitted]*

 

 

Title: [Intentionally Omitted]*

 

 

 

 

 



With a copy to (which shall not constitute notice):

 



No. of Shares of Preferred Stock:

 

 

66,667

 

 

 

 

 

 

Subscription Amount:

 

$ 100,000.50

 

 

 

 

 

 

Liquidation Preference:

 

$ 100,000.50

 



 

* None of the investors are officers, directors, 5% shareholders or otherwise an
affiliate of Lightbridge Corporation.

 

  21

   



 

EXHIBIT A

 

FORM OF

 

LIGHTBRIDGE CORPORATION

 

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

NON-VOTING SERIES B CONVERTIBLE PREFERRED STOCK

 

PURSUANT TO SECTION 78.1955 OF THE

NEVADA REVISED STATUTE

 

The undersigned, Seth Grae, does hereby certify that:

 

1. He is the President and Chief Executive Officer of Lightbridge Corporation, a
Nevada corporation (the “Corporation”).

 

2. The Corporation is authorized to issue 10,000,000 shares of preferred stock.

 

3. The following resolutions were duly adopted by the board of directors of the
Corporation (the “Board of Directors”):

 

WHEREAS, the articles of incorporation of the Corporation (the “Articles”)
provides for a class of its authorized stock known as preferred stock,
consisting of 10,000,000 shares, $0.001 par value per share, issuable from time
to time in one or more series;

 

WHEREAS, the Articles authorizes the Board of Directors to fix and determine the
designations, qualifications, preferences, limitations and terms of the shares
of any series of preferred stock; and

 

WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to fix and determine designations, qualifications, preferences,
limitations and terms relating to a series of the preferred stock, which shall
consist of 2,666,667 shares of the preferred stock which the Corporation has the
authority to issue, as follows:

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of preferred stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of preferred
stock as follows:

 



  A-1

   



 

TERMS OF PREFERRED STOCK

 

Section 1. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Call Option” shall have the meaning set forth in Section 7(a).

 

“Call Option Notice” shall have the meaning set forth in Section 7(b).

 

“Common Stock” means the Corporation’s common stock, par value $0.001 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Event” shall have the meaning set forth in Section 6(e).

 

“Conversion Date” shall have the meaning set forth in Section 6(b)(ii).

 

“Conversion Price” shall have the meaning set forth in Section 6(a).

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Preferred Stock in accordance with the terms
hereof.

 

“Dividend Payment Date” shall have the meaning set forth in Section 3(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Holders” shall have the meaning given such term in Section 2.

 

“Investors Rights Agreement” means the Investors Rights Agreement, dated January
[●], 2018, between the Corporation and the original Holders.

 

“Liquidation” shall have the meaning set forth in Section 5.

 

“Liquidation Preference” shall have the meaning set forth in Section 2, as the
same may be increased pursuant to Section 3.

  



  A-2

   



  

“Mandatory Conversion Notice” shall have the meaning set forth in Section 6(c).

 

“Mandatory Conversion Notice Date” shall have the meaning set forth in Section
6(c).

 

“Nasdaq” means the Nasdaq Stock Market LLC.

 

“Notice of Conversion” shall have the meaning set forth in Section 6(b)(ii).

 

“Original Issue Date” shall mean, with respect to any shares of Preferred Stock,
the date on which such share of Preferred Stock was issued by the Corporation.

 

“Permitted Transfer” shall have the meaning set forth in Section 8.

 

“Permitted Transferee” shall have the meaning set forth in Section 8.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” shall have the meaning set forth in Section 2.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated January 18,
2018, between the Corporation and the original Holders, as amended, modified or
supplemented from time to time in accordance with its terms.

 

“Redemption Date” shall mean the date upon which a redemption effected pursuant
to the exercise of a Call Option shall be consummated.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series A Preferred Stock” means the Non-Voting Series A Convertible Preferred
Stock of the Corporation.

 

“Trading Day” means a day on which the principal Trading Market is open for
business.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).

  



  A-3

   



  

“Trading Price” means the average closing price per share of Common Stock on the
primary Trading Market for the Common Stock for a thirty (30) Trading Day
period, starting with the opening of trading on the thirty-first (31st) Trading
Day prior to the calculation date to the closing of trading on the Trading Day
prior to the calculation date, as reported by Bloomberg Finance L.P.

 

“Transaction Documents” means this Certificate of Designation, the Purchase
Agreement, the Investors Rights Agreement, all exhibits and schedules thereto
and hereto and any other documents or agreements executed in connection with the
transactions contemplated pursuant to the Purchase Agreement.

 

“Transfer” shall have the meaning set forth in Section 8.

 

Section 2. Designation, Amount and Par Value. The series of preferred stock
shall be designated as Non-Voting Series B Convertible Preferred Stock (the
“Preferred Stock”) and the number of shares so designated shall be 2,666,667
(which shall not be subject to increase, subject to appropriate adjustment in
the event of any stock dividend, stock split, combination or other similar
recapitalization with respect to the Preferred Stock, without the written
consent of all of the holders of the Preferred Stock (each, a “Holder” and
collectively, the “Holders”)). Each share of Preferred Stock shall have a par
value of $0.001 per share and an original issue price of $1.50 per share (the
“Liquidation Preference”), subject to increase set forth in Section 3 below.

 

Section 3. Dividends.

 

(a) Dividends in Kind. From and after the Original Issue Date of any share of
Preferred Stock, cumulative dividends on such Preferred Stock shall accrue,
whether or not declared by the Board of Directors and whether or not there are
funds legally available for the payment of dividends, on a daily basis in
arrears at the rate of 7% per annum on the sum of the Liquidation Preference
thereof, payable annually on the last day of December of each calendar year
beginning on the first such date after the Original Issue Date and on each
Conversion Date (with respect only to Preferred Stock then being converted)
(each such date, a “Dividend Payment Date”). All accrued dividends shall be paid
in kind by increasing the Liquidation Preference of the Preferred Stock, in an
amount equal to the accrued but unpaid interest due to a Holder on the Dividend
Payment Date. All accrued and accumulated dividends on the Preferred Stock shall
be prior and in preference to any dividend on the Common Stock or other equity
securities of the Company, including (for the avoidance of doubt) the Series A
Preferred Stock, and shall be fully declared and paid before any dividends are
declared and paid, or any other distributions or redemptions are made, on the
Common Stock or other equity securities of the Company, including (for the
avoidance of doubt) the Series A Preferred Stock, other than to (a) declare or
pay any dividend or distribution payable on the Common Stock in shares of Common
Stock or (b) repurchase Common Stock held by employees or consultants of the
Corporation upon termination of their employment or services pursuant to
agreements providing for such repurchase.

 

(b) Dividend Calculations. Dividends on the Preferred Stock shall be calculated
on the basis of a 360-day year, consisting of twelve 30 calendar day periods,
and shall accrue daily commencing on the Original Issue Date.

 

(c) Participating Dividends. In addition to the dividends accruing on the
Preferred Stock pursuant to Section 3(a) hereof, if the Corporation declares or
pays a dividend or distribution on the Common Stock or Series A Preferred Stock,
whether such dividend or distribution is payable in cash, securities or other
property, including the purchase or redemption by the Corporation or any of its
subsidiaries of shares of Common Stock or Series A Preferred Stock for cash,
securities or property, but excluding (i) any dividend or distribution payable
on the Common Stock in shares of Common Stock and (ii) any repurchases of Common
Stock held by employees or consultants of the Corporation upon termination of
their employment or services pursuant to agreements providing for such
repurchase, the Corporation shall simultaneously declare and pay a dividend on
the Preferred Stock on a pro rata basis with the Common Stock or Series A
Preferred Stock, as applicable, and in the case of dividends or distributions on
the Common Stock, determined on an as-converted basis assuming all shares of
Preferred Stock had been converted pursuant to Section 6 as of immediately prior
to the record date of the applicable dividend (or if no record date is fixed,
the date as of which the record holders of Common Stock entitled to such
dividends are to be determined).

 



  A-4

   



 

Section 4. Voting Rights; Protective Provisions.

 

(a) General. Except as otherwise required by law, the Preferred Stock shall have
no voting rights.

 

(b) Protective Provisions. As long as 666,667 shares of Preferred Stock, subject
to appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to the Preferred
Stock, are outstanding, except for clause (10) below, which shall require that
at least 1,333,334 shares of Preferred Stock, subject to appropriate adjustment
in the event of any stock dividend, stock split, combination or other similar
recapitalization with respect to the Preferred Stock, are outstanding, the
Corporation shall not either directly or indirectly by amendment, merger,
consolidation or otherwise, do any of the following without (in addition to any
other vote required by law or the Articles) the written consent or affirmative
vote of the Holders of at least a majority of the outstanding shares of
Preferred Stock:

 

(1) alter or change the rights, preferences or privileges of the Preferred
Stock;

 

(2) increase or decrease (other than by redemption or conversion) the authorized
number of shares of Preferred Stock;

 

(3) amend or waive any provision of the Articles or bylaws of the Corporation;

 

(4) authorize, create, issue, or reclassify any existing security into any class
of equity security that is senior or pari passu to the Preferred Stock;

 

(5) repurchase or redeem Common Stock except from employees, officers,
directors, or consultants upon termination of their employment or other
relationship or in accordance with any existing repurchase or redemption program
that has been approved by the board of directors;

 

(6) declare or pay any dividend other than a dividend payable solely in stock or
other securities of the Corporation;

 

(7) acquire any entity (regardless of the structure of any such acquisition,
including if such acquisition is structured as a license, lease, merger,
reorganization, acquisition of assets or equity or other business combination or
similar corporate transaction) for a consideration of $3 million or more;

 

(8) materially alter the general nature of the business of the Corporation;

 

(9) enter into any sale, license, lease or other disposition of assets of the
Corporation having a book value of at least $10 million that is effected outside
of the ordinary course of the business of the Corporation;

 

(10) effect any event for which the Liquidation Preference would become payable;
or

 

(11) enter into any equity line of credit after the Corporation shall have
raised an amount equal to or in excess of $5 million through the issuance of
equity securities or securities convertible into equity securities on or after
the date of the Purchase Agreement, including proceeds from the sale of the
Preferred Stock.

 



  A-5

   



 

Section 5. Liquidation. Upon any liquidation, dissolution, or winding down of
the Corporation (a “Liquidation”), the Holders shall be entitled to receive out
of the assets, whether capital or surplus, of the Corporation an amount equal to
the Liquidation Preference, plus any accrued and unpaid dividends thereon, for
each share of Preferred Stock before any distribution or payment shall be made
to the holders of Common Stock or Series A Preferred Stock, and if the assets of
the Corporation shall be insufficient to pay in full such amounts, then the
entire assets to be distributed to the Holders shall be ratably distributed
among the Holders in accordance with the respective amounts that would be
payable on such shares if all amounts payable thereon were paid in full. The
Corporation shall mail written notice of any such Liquidation, not less than 10
days prior to the payment date stated therein, to each Holder.

 

Section 6. Conversion. The outstanding shares of Preferred Stock shall be
convertible into Common Stock as follows:

 

(a) Conversion Price. The conversion price for the Preferred Stock shall equal
$1.50, subject to adjustment herein (the “Conversion Price”).

 

(b) Optional Conversion.

 

(1) Each share of Preferred Stock shall be convertible, at any time and from
time to time from and after the Original Issue Date at the option of the Holder
thereof and without the payment of additional consideration, subject to
applicable Trading Market rules and the limitations set forth in the Investor
Rights Agreement, into that number of shares of Common Stock determined by
dividing the Liquidation Preference of such share of Preferred Stock by the
Conversion Price.

 

(2) Each holder of Preferred Stock who elects to convert the same into shares of
Common Stock shall give written notice to the Corporation by providing the
Corporation with the written notice (a “Notice of Conversion”). Each Notice of
Conversion shall specify the number of shares of Preferred Stock to be
converted, the number of shares of Preferred Stock owned prior to the conversion
at issue, the number of shares of Preferred Stock owned subsequent to the
conversion at issue and the date on which such conversion is to be effected,
which date may not be prior to the date the applicable Holder delivers by
facsimile such Notice of Conversion to the Corporation (such date, the
“Conversion Date”). Thereupon, the Corporation shall promptly deliver the
Conversion Shares required to be delivered by the Corporation to such Holder.
Such conversion shall be deemed to have been made immediately prior to the close
of business on the date of such delivery of shares of Common Stock, and the
person entitled to receive the shares of Common Stock issuable upon such
conversion shall be treated for all purposes as the record holder of such shares
of Common Stock on such date.

 

(c) Mandatory Conversion.

 

(1) Notwithstanding anything herein to the contrary, if at any time the Trading
Price (i) is greater than $5.4902 per share before August 2, 2019 or (ii) is
greater than $8.2353 per share, the Corporation may deliver a written notice to
all Holders (a “Mandatory Conversion Notice” and the date such notice is
delivered to all Holders, the “Mandatory Conversion Notice Date”) to cause each
Holder to convert all or part of such Holder’s Preferred Stock (as specified in
such Mandatory Conversion Notice) plus all accrued but unpaid dividends thereon.
The Corporation shall promptly deliver the Conversion Shares required to be
delivered by the Corporation under this Section 6(c) to each Holder. Such
conversion shall be deemed to have been made immediately prior to the close of
business on the date of such delivery of shares of Common Stock, and the person
entitled to receive the shares of Common Stock issuable upon such conversion
shall be treated for all purposes as the record holder of such shares of Common
Stock on such date. If any shares of Series A Preferred Stock are then
outstanding, the Corporation may only deliver a Mandatory Conversion Notice if
the Corporation also causes the concurrent mandatory conversion of all or part
of the Series A Preferred Stock pursuant to the terms thereof in the same
proportion as the percentage of outstanding Preferred Stock being mandatorily
converted.

 

(2) If the Corporation at any time causes the mandatory conversion of all or
part of the outstanding Series A Preferred Stock pursuant to the terms thereof,
the Corporation shall cause a concurrent mandatory conversion of the Preferred
Stock in the same proportion as the percentage of outstanding Series A Preferred
Stock being mandatorily converted.

 



  A-6

   



 

(d) Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of the Preferred Stock. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Corporation shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.

 

(e) Adjustment Upon Common Stock Event. Upon the happening of a Common Stock
Event (as hereinafter defined), the Conversion Price of the Preferred Stock
shall, simultaneously with the happening of such Common Stock Event, be adjusted
by multiplying the Conversion Price of the Preferred Stock in effect immediately
prior to such Common Stock Event by a fraction, (i) the numerator of which shall
be the number of shares of Common Stock issued and outstanding immediately prior
to such Common Stock Event, and (ii) the denominator of which shall be the
number of shares of Common Stock issued and outstanding immediately after such
Common Stock Event, and the product so obtained shall thereafter be the
Conversion Price for the Preferred Stock. The Conversion Price for the Preferred
Stock shall be readjusted in the same manner upon the happening of each
subsequent Common Stock Event. As used herein, the term “Common Stock Event”
shall mean (i) the issue by the Corporation of additional shares of Common Stock
as a dividend or other distribution on outstanding Common Stock, (ii) a
subdivision of the outstanding shares of Common Stock into a greater number of
shares of Common Stock, or (iii) a combination of the outstanding shares of
Common Stock into a smaller number of shares of Common Stock.

 

Section 7. Call Option.

 

(a) The Corporation shall have the option (the “Call Option”) at any time after
August 2, 2019 to redeem some or all of the outstanding Preferred Stock for
cash, for an amount equal to the Liquidation Preference, plus the amount of any
accrued but unpaid dividends, of the Preferred Stock being redeemed. If any
shares of Series A Preferred Stock are then outstanding, the Corporation may
only exercise the Call Option if the Corporation also concurrently redeems all
or part of the Series A Preferred Stock pursuant to the terms thereof in the
same proportion as the percentage of outstanding Preferred Stock being redeemed.
If the Corporation at any time redeems all or part of the outstanding Series A
Preferred Stock pursuant to the terms thereof, the Corporation shall
concurrently redeem the Preferred Stock in the same proportion as the percentage
of outstanding Series A Preferred Stock being redeemed.

 

(b) The exercise of the Call Option by the Corporation shall be subject to the
transmission of a written notice of the exercise of the Call Option to the
Holders (the “Call Option Notice”) 30 days prior to the applicable Redemption
Date which shall specify the number of shares Preferred Stock being redeemed.

 

(c) With respect to exercises of the Call Option, the Corporation shall remit
the applicable cash consideration in one installment to the Holder between the
31st and 60th day after delivery of the Call Option Notice.

 

(d) The Holder shall maintain the right to convert the Preferred Stock into
shares of Common Stock pursuant to Section 6(a) prior to the Redemption Date.

 

Section 8. Transfer Restrictions. No Holder of Preferred Stock may sell, assign,
transfer, pledge, encumber or in any manner dispose of the shares of Preferred
Stock or any right or interest therein (including without limitation a voting
proxy), whether voluntarily or by operation of law, or by gift or otherwise (a
“Transfer”), other than by means of a Permitted Transfer. Any Transfer, or
purported Transfer, of Preferred Stock of the Corporation other than a Permitted
Transfer shall be null and void, and of no force or effect; provided that the
Board of Directors may at its sole discretion waive any or all of the foregoing
conditions through prior written consent. The only transaction that is a
“Permitted Transfer” is a Transfer that meets the following conditions: (i) the
Transfer by a Holder must be to an Affiliate of such Holder (a “Permitted
Transferee”) or to the Corporation, (ii) if the Transfer is to a Permitted
Transferee, such Permitted Transferee must become a party to that certain
Investors Rights Agreement, and (iii) the Transfer must comply with all
applicable securities laws including, without limitation, the federal securities
laws of the United States.

 



  A-7

   



 

Section 9. Miscellaneous.

 

(a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the
Corporation, Attention: Seth Grae, 11710 Plaza America Drive, Suite 2000,
Reston, VA 20190, facsimile number (571) 730-1260, or such other facsimile
number or address as the Corporation may specify for such purposes by notice to
the Holders delivered in accordance with this Section. Any and all notices or
other communications or deliveries to be provided by the Corporation hereunder
shall be in writing and delivered personally, by facsimile, or sent by a
nationally recognized overnight courier service addressed to each Holder at the
facsimile number or address of such Holder appearing on the books of the
Corporation, or if no such facsimile number or address appears on the books of
the Corporation, at the principal place of business of such Holder, as set forth
in the Purchase Agreement. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth in this Section prior to 5:30 p.m. (New York City
time) on any date, (ii) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth in this Section on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (iii) the second Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.

 

(b) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Certificate of Designation shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Nevada, without regard to the principles of conflict of laws
thereof. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Certificate of Designation or the
transactions contemplated hereby. If any party shall commence an action or
proceeding to enforce any provisions of this Certificate of Designation, then
the prevailing party in such action or proceeding shall be reimbursed by the
other party for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

(c) Waiver. Any waiver by the Corporation or a Holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation on any other occasion. Any
waiver by the Corporation or a Holder must be in writing.

 

(d) Severability. If any provision of this Certificate of Designation is
invalid, illegal or unenforceable, the balance of this Certificate of
Designation shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances. If it shall be found that any interest or other
amount deemed interest due hereunder violates the applicable law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable law.

 

(e) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

(f) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.

 

(g) Status of Converted or Redeemed Preferred Stock. Shares of Preferred Stock
may only be issued pursuant to the Purchase Agreement. If any shares of
Preferred Stock shall be converted, redeemed or reacquired by the Corporation,
such shares shall resume the status of authorized but unissued shares of
preferred stock and shall no longer be designated as Non-Voting Series B
Convertible Preferred Stock.

 

RESOLVED, FURTHER, that the president or any vice-president, and the secretary
or any assistant secretary, of the Corporation be and they hereby are authorized
and directed to prepare and file this Certificate of Designation of Preferences,
Rights and Limitations in accordance with the foregoing resolution and the
provisions of Nevada law.

 

*****

 

(Signature page follows)

 



  A-8

   



 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Designation
this ______ day of January, 2018.

 



        By: /s/

 

 

Name: Seth Grae       Title: President and Chief Executive Officer          



   

  A-9

   



  

EXHIBIT B

 

FORM OF INVESTORS RIGHTS AGREEMENT

 

THIS INVESTORS RIGHTS AGREEMENT (this “Agreement”), is made as of [_____], 2018,
by and among Lightbridge Corporation, a Nevada corporation (the “Company”), and
the investors listed on the signature page hereto (the “Investors”) and any
other Permitted Transferee (as defined in the Certificate of Designation) that
becomes a party to this Agreement, each of which is referred to in this
Agreement as a “Holder” and collectively as the “Holders”.

 

WHEREAS, in order to induce the Company to enter into the Securities Purchase
Agreement dated January 18, 2017 (the “SPA”), and to induce the Investors to
invest funds in the Company pursuant to the SPA, the Company and the Investors
hereby agree that this Agreement shall govern the rights of the Holders to cause
the Company to register shares of Common Stock issuable to the Holders, to
receive certain information from the Company, and to participate in future
equity offerings by the Company, and shall govern certain other matters as set
forth in this Agreement.

 

NOW, THEREFORE, the Company and the Holders agree as follows:

 

1. Definitions. For purposes of this Agreement:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations filed [_____], 2018 by the Company with the
Secretary of State of Nevada.

 

“Common Stock” means shares of the Company’s common stock, par value $0.001 per
share.

 

“Conversion Rights” shall mean the rights of the Holder to convert Series B
Preferred Stock into Common Stock pursuant to the Certificate of Designation.

 

“Damages” means any loss, damage, claim or liability (joint or several) to which
a party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, claim or liability (or
any action in respect thereof) arises out of or is based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Financial Investor” means a person that (i) does not have any strategic or
commercial relationship with the Company, (ii) does not compete in the Company’s
line of business or line of business that could generally be considered
competitive with the Company, and (iii) is not a utility or a company in the
business of processing nuclear fuel.

  



  B-1

   



  

“Form S-1” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC.

 

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

 

“Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including,
adoptive relationships, of a natural person referred to herein.

 

“Nasdaq Rules” means the rules promulgated by the Nasdaq Stock Market LLC.

 

“New Securities” means, collectively, newly issued equity securities of the
Company, whether or not currently authorized, as well as rights, options, or
warrants to purchase such equity securities, or securities of any type
whatsoever that are, or may become, convertible or exchangeable into or
exercisable for such equity securities.

 

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

“Registrable Securities” means (i) the Common Stock issuable or issued upon
conversion of the Series B Preferred Stock; (ii) the Common Stock issuable upon
conversion of the Warrants, and (iii) any Common Stock issued as (or issuable
upon the conversion or exercise of any warrant, right, or other security that is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, the shares referenced in clauses (i) or (ii) above;
excluding in all cases, however, any Registrable Securities sold by a Person in
a transaction in which the applicable rights under this Agreement are not
assigned pursuant to Section 8.1.

 

“Registrable Securities then outstanding” means the number of shares determined
by adding the number of shares of outstanding Common Stock that are Registrable
Securities and the number of shares of Common Stock issuable (directly or
indirectly) pursuant to then exercisable and/or convertible securities that are
Registrable Securities.

 

“Restricted Securities” means the securities of the Company required to be
notated with the legend set forth in Section 2.10(b) hereof.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Expenses” means all underwriting discounts, selling commissions, and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any Holder.

 

“Series B Preferred Stock” means shares of the Company’s Non-Voting Series B
Preferred Stock, par value $0.001 per share.

 

“Warrants” means warrants to purchase shares of the Company’s Common Stock
issued to the Investors on the date hereof.

  



  B-2

   



  

“Warrant Expiration Date” means the Expiration Date of the Warrants as defined
in the Warrant.

 

2. Registration Rights. The Company covenants and agrees as follows:

 

2.1 Registration Rights. Within thirty (30) calendar days of the issuance of the
Series B Preferred Stock, the Company shall file a registration statement under
the Securities Act covering all Registrable Securities. The Company shall
determine in its sole discretion whether to implement the registration using
Form S-1 or Form S-3. The Company shall seek to have the registration statement
declared effective by the U.S. Securities and Exchange Commission as soon as
possible and shall use its commercially reasonable efforts to maintain the
effectiveness of the registration statement while the Investors hold shares of
Series B Preferred Stock or any Common Stock issued upon the conversion thereof.

 

2.2 Underwriting Requirements.

 

(a) If following the filing of a registration statement under the Securities Act
covering all Registrable Securities, pursuant to Section 2.1, the Holders
determine that it is in their best interest to distribute the Registrable
Securities by means of an underwriting, they shall so advise the Company at
least thirty (30) calendar days prior to any intended sale of Registrable
Securities (the “Underwriting Notice”). The underwriter(s), if any, will be
selected by the Company and shall be reasonably acceptable to a majority in
interest of the Holders. The Company shall use commercially reasonable efforts
to cause an amendment to the registration statement to be filed identifying the
underwriter within thirty (30) calendar days of receipt of the Underwriting
Notice. In such event, the right of any Holder to include such Holder’s
Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Section 2.3(e)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting. Notwithstanding any other provision of this Section 2.2, if
the underwriter(s) advise(s) the Holders in writing that marketing factors
require a limitation on the number of shares to be underwritten, then the
Holders shall so advise all Holders of Registrable Securities that otherwise
would be underwritten pursuant hereto, and the number of Registrable Securities
that may be included in the underwriting shall be allocated among such Holders
of Registrable Securities in proportion (as nearly as practicable) to the number
of Registrable Securities owned by each Holder or in such other proportion as
shall mutually be agreed to by all such selling Holders; provided, however, that
the number of Registrable Securities held by the Holders to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting. To facilitate the allocation of shares in
accordance with the above provisions, the Company or the underwriters may round
the number of shares allocated to any Holder to the nearest one hundred (100)
shares.

 

2.3 Obligations of the Company. In connection with the registration of
Registrable Securities under this Section 2, the Company shall use its
commercially reasonable efforts to:

 

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one year or, if earlier,
until the distribution contemplated in the registration statement has been
completed; provided, however, that (i) such one year period shall be extended
for a period of time equal to the period the Holder refrains, at the request of
an underwriter of Common Stock (or other securities) of the Company, from
selling any securities included in such registration, and (ii) in the case of
any registration of Registrable Securities on Form S-3 that are intended to be
offered on a continuous or delayed basis, subject to compliance with applicable
SEC rules, such one year period shall be extended for up to one hundred eighty
(180) days, if necessary, to keep the registration statement effective until all
such Registrable Securities are sold;

  



  B-3

   



  

(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

 

(c) furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;

 

(d) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Company shall not be required to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act;

 

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;

 

(f) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;

 

(g) promptly make available for inspection by the selling Holders, any
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;

 

(h) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and

 

(i) after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.

 

In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under Rule
10b5-1 of the Exchange Act.

 

2.4 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as is
reasonably required to effect the registration of such Holder’s Registrable
Securities.

  



  B-4

   



  

2.5 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees,
printers’ and accounting fees, and fees and disbursements of counsel for the
Company, shall be borne and paid by the Company. All Selling Expenses relating
to Registrable Securities registered pursuant to this Section 2 shall be borne
and paid by the Holders pro rata on the basis of the number of Registrable
Securities registered on their behalf.

 

2.6 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any registration pursuant to this
Agreement as the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2.

 

2.7 Indemnification.

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder, and the partners, members, officers, directors, and
stockholders of each such Holder; legal counsel and accountants for each such
Holder; any underwriter (as defined in the Securities Act) for each such Holder;
and each Person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any Damages, and the
Company will pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Section 2.7(a) shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such Holder, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.

 

(b) To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.7(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Sections 2.7(b)
and 2.7(d) exceed the proceeds from the offering received by such Holder (net of
any Selling Expenses paid by such Holder), except in the case of fraud or
willful misconduct by such Holder.

 

(c) Promptly after receipt by an indemnified party under this Section 2.7 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.7, give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action.

  



  B-5

   



  

(d) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either: (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 2.7 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 2.7 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any party hereto for which indemnification is
provided under this Section 2.7, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case (x) no Holder will be required to
contribute any amount in excess of the public offering price of all such
Registrable Securities offered and sold by such Holder pursuant to such
registration statement, and (y) no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; and provided further that in no event shall a Holder’s
liability pursuant to this Section 2.7(d), when combined with the amounts paid
or payable by such Holder pursuant to Section 2.7(b), exceed the proceeds from
the offering received by such Holder (net of any Selling Expenses paid by such
Holder), except in the case of willful misconduct or fraud by such Holder.

 

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

(f) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Section 2.7 shall survive the completion of any offering
of Registrable Securities in a registration under this Section 2, and otherwise
shall survive the termination of this Agreement.

 

2.8 Reports Under Exchange Act. With a view to making available to the Holders
the benefits of SEC Rule 144 and any other rule or regulation of the SEC that
may at any time permit a Holder to sell securities of the Company to the public
without registration or pursuant to a registration on Form S-3, the Company
shall:

 

(a) use commercially reasonable efforts to make and keep available adequate
current public information, as those terms are understood and defined in SEC
Rule 144, at all times;

 

(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and

 

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144, the Securities Act, and the Exchange Act (at any time after the
Company has become subject to such reporting requirements), or that it qualifies
as a registrant whose securities may be resold pursuant to Form S-3 (at any time
at which the Company so qualifies); (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company; and (iii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC that permits the
selling of any such securities without registration (at any time after the
Company has become subject to the reporting requirements under the Exchange Act)
or pursuant to Form S-3 (at any time after the Company so qualifies to use such
form).

  



  B-6

   



  

2.9 “Market Stand-off” Agreement. Each Holder hereby agrees that it will not,
without the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to the registration by
the Company for its own behalf of shares of its Common Stock or any other equity
securities under the Securities Act on a registration statement on Form S-1 or
Form S-3 and ending on the date specified by the Company and the managing
underwriter (such period not to exceed 120 days, or such other period as may be
requested by the Company or an underwriter to accommodate regulatory
restrictions on (1) the publication or other distribution of research reports,
and (2) analyst recommendations and opinions, including, but not limited to, the
restrictions contained in FINRA Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any
successor provisions or amendments thereto), (i) lend; offer; pledge; sell;
contract to sell; sell any option or contract to purchase; purchase any option
or contract to sell; grant any option, right, or warrant to purchase; or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable
(directly or indirectly) for Common Stock (whether such shares or any such
securities are then owned by the Holder or are thereafter acquired) or (ii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of such securities,
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of Common Stock or other securities, in cash, or otherwise.
The foregoing provisions of this Section 2.9 shall not apply to the sale of any
shares to an underwriter pursuant to an underwriting agreement, or the transfer
of any shares to any trust for the direct or indirect benefit of the Holder or
the Immediate Family Member of the Holder, provided that the trustee of the
trust agrees to be bound in writing by the restrictions set forth herein, and
provided further that any such transfer shall not involve a disposition for
value, and shall be applicable to the Holders only if all officers and directors
are subject to the same restrictions. The underwriters in connection with such
registration are intended third-party beneficiaries of this Section 2.9 and
shall have the right, power and authority to enforce the provisions hereof as
though they were a party hereto. Each Holder further agrees to execute such
agreements as may be reasonably requested by the underwriters in connection with
such registration that are consistent with this Section 2.9 or that are
necessary to give further effect thereto.

 

2.10 Restrictions on Transfer.

 

(a) The Series B Preferred Stock and the Registrable Securities shall not be
sold, pledged, or otherwise transferred, and the Company shall not recognize and
shall issue stop-transfer instructions to its transfer agent with respect to any
such sale, pledge, or transfer, except upon the conditions specified in this
Agreement, which conditions are intended to ensure compliance with the
provisions of the Securities Act. A transferring Holder will cause any proposed
purchaser, pledgee, or transferee of the Series B Preferred Stock and, if
required by applicable law, the Registrable Securities held by such Holder to
agree to take and hold such securities subject to the provisions and upon the
conditions specified in this Agreement.

 

(b) Each certificate, instrument, or book entry representing (i) the Series B
Preferred Stock, (ii) the Registrable Securities, and (iii) any other securities
issued in respect of the securities referenced in clauses (i) and (ii), upon any
stock split, stock dividend, recapitalization, merger, consolidation, or similar
event, shall (unless otherwise permitted by the provisions of Section 2.10(c))
be notated with a legend substantially in the following form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
CONVERSION OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.  

 

[THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH
THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, AND THE
CERTIFICATE OF DESIGNATION, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF
THE COMPANY.]  

  



  B-7

   



  

The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Section 2.10.

 

(c) The holder of such Restricted Securities, by acceptance of ownership
thereof, agrees to comply in all respects with the provisions of this Section 2.
Before any proposed sale, pledge, or transfer of any Restricted Securities,
unless there is in effect a registration statement under the Securities Act
covering the proposed transaction, the Holder thereof shall give notice to the
Company of such Holder’s intention to effect such sale, pledge, or transfer.
Each such notice shall describe the manner and circumstances of the proposed
sale, pledge, or transfer in sufficient detail and, if reasonably requested by
the Company, shall be accompanied at such Holder’s expense by either (i) a
written opinion of legal counsel who shall, and whose legal opinion shall, be
reasonably satisfactory to the Company, addressed to the Company, to the effect
that the proposed transaction may be effected without registration under the
Securities Act; (ii) a “no action” letter from the SEC to the effect that the
proposed sale, pledge, or transfer of such Restricted Securities without
registration will not result in a recommendation by the staff of the SEC that
action be taken with respect thereto; or (iii) any other evidence reasonably
satisfactory to counsel to the Company to the effect that the proposed sale,
pledge, or transfer of the Restricted Securities may be effected without
registration under the Securities Act, whereupon the Holder of such Restricted
Securities shall be entitled to sell, pledge, or transfer such Restricted
Securities in accordance with the terms of the notice given by the Holder to the
Company. The Company will not require such a legal opinion or “no action” letter
(x) in any transaction in compliance with SEC Rule 144; or (y) in any
transaction in which such Holder distributes Restricted Securities to an
Affiliate of such Holder for no consideration, provided that each such Affiliate
agrees in writing to be subject to the terms of this Section 2.10. Each
certificate, instrument, or book entry representing the Restricted Securities
transferred as above provided shall be notated with, except if such transfer is
made pursuant to SEC Rule 144, the appropriate restrictive legend set forth in
Section 2.10(b), except that such certificate instrument, or book entry shall
not be notated with such restrictive legend if, in the opinion of counsel for
such Holder and the Company, such legend is not required in order to establish
compliance with any provisions of the Securities Act.

 

3. Confidentiality. Each Holder agrees that such Holder will keep confidential
and will not disclose, divulge, or use for any purpose (other than to monitor
its investment in the Company) any confidential information obtained from the
Company (including notice of the Company’s intention to file a registration
statement), unless such confidential information (a) is known or becomes known
to the public in general (other than as a result of a breach of this Section 3
by such Holder), (b) is or has been independently developed or conceived by the
Holder without use of the Company’s confidential information, or (c) is or has
been made known or disclosed to the Holder by a third party without a breach of
any obligation of confidentiality such third party may have to the Company;
provided, however, that a Holder may disclose confidential information (i) to
its attorneys, accountants, consultants, and other professionals to the extent
necessary to obtain their services in connection with monitoring its investment
in the Company; (ii) to any prospective purchaser of any Registrable Securities
from such Holder, if such prospective purchaser agrees to be bound by the
provisions of this Section 3; (iii) to any existing or prospective Affiliate,
partner, member, stockholder, or wholly owned subsidiary of such Holder in the
ordinary course of business, provided that such Holder informs such Person that
such information is confidential and directs such Person to maintain the
confidentiality of such information; or (iv) as may otherwise be required by
law, provided that the Holder promptly notifies the Company of such disclosure
and takes reasonable steps to minimize the extent of any such required
disclosure.

 

4. Investor Participation in Future Equity Financings. Subject to the terms and
conditions of this Section 4 and applicable securities laws, if the Company
proposes to offer or sell any New Securities, the Company shall first offer such
New Securities to the Investors.

 

(a) The Company shall give notice (the “Offer Notice”) to the Investors, stating
(i) its bona fide intention to offer such New Securities, (ii) the number of
such New Securities to be offered, and (iii) the price and terms, if any, upon
which it proposes to offer such New Securities.

 

(b) By notification to the Company within twenty (20) days after the Offer
Notice is given, each Investor may elect to purchase or otherwise acquire a
number of New Securities in proportion to such Investor’s proportional ownership
of the Series B Preferred Stock, at the price and on the terms specified in the
Offer Notice. The closing of any sale pursuant to this Section 4(b) shall occur
within the later of thirty (30) days of the date that the Offer Notice is given
and the date of initial sale of New Securities pursuant to Section 4(c).

  



  B-8

   



  

(c) If all New Securities referred to in the Offer Notice are not elected to be
purchased or acquired as provided in Section 4(b), the Company may, during the
ninety (90) day period following the expiration of the periods provided in
Section 4(b), offer and sell such New Securities to any Person or Persons at a
price not less than, and upon terms no more favorable to the offeree than, those
specified in the Offer Notice. If the Company does not enter into an agreement
for the sale of the New Securities within such period, or if such agreement is
not consummated within thirty (30) days of the execution thereof, the right
provided hereunder shall be deemed to be revived and such New Securities shall
not be offered unless first reoffered to the Investor in accordance with this
Section 4.

 

(d) The right of first offer in this Section 4 shall not be applicable to (i)
any equity securities issued in connection with the conversion of any
convertible security outstanding as of the Original Issue Date, as defined in
the Certificate of Designation, (ii) any exercise of a warrant or option
outstanding as of the Original Issue Date, as defined in the Certificate of
Designation, (iii) any options or shares of Common Stock issued pursuant to any
plan adopted by the Company for the benefit of its employees, executive
officers, directors or consultants, (iv) any shares of Common Stock issued in
connection with an acquisition, asset purchase agreement or joint venture
agreement, (v) any issuance of Common Stock to Aspire Capital Fund, LLC, B.
Riley FBR, Inc. (successor to FBR Capital Markets & Co. and MLV & Co. LLC) or
their affiliates, (vi) any issuance of Common Stock in connection with a stock
split or in connection with a dividend payable in Common Stock and (vii) any
issuance of Common Stock or preferred stock to any investor that is not a
Financial Investor.

 

(e) The covenants set forth in Section 4 shall terminate and be of no further
force or effect immediately upon the earlier of (i) the third (3rd) anniversary
of the date hereof or (ii) the consummation of a transaction contemplated by
Sections 4(b) or 4(c).

 

5. Investor Participation in Warrant Exercise. Subject to the terms and
conditions of this Section 5 and applicable securities laws, if any individual
investor fails to exercise any of its Warrants (such non-exercised Warrants, the
“Non-Exercised Warrants”) prior to the Warrant Expiration Date, each Investor
that exercised all of its Warrants (the “Warrant Exercising Investors”) shall
have the right to exercise its pro rata share of the Non-Exercised Warrants, as
calculated pursuant to Section 5(d) below (the “Warrant Pro-Rata Share”).

 

(a) The Company agrees that the Expiration Date in each Non-Exercised Warrant
shall be deemed extended until the period specified in Section 5(c) has
completed.

 

(b) The Company shall give notice (the “Warrant Notice”) to the Warrant
Exercising Investors, stating (i) the number of Non-Exercised Warrants and (ii)
the number of Warrants that each Investor has a pro rata right to exercise
within ten (10) days following the Warrant Expiration Date.

 

(c) Each Warrant Exercising Investor has ten (10) days following the Warrant
Notice to notify the Company of its intention to exercise its Warrant Pro-Rata
Share. The closing of any Warrant exercise pursuant to this Section 5(c) shall
occur within the thirty (30) days of the date that the Warrant Notice is given.

 

(d) The Warrant Pro-Rata Share shall be calculated as follows:

 

X = (IW / EW) * NW

 

Where:

X = Warrant Pro-Rata Share for each investor

IW = Number of each Warrant Exercising Investor’s Warrants

EW = Total Number of the Warrant Exercising Investors’ Warrants

NW = Total Number of Non-Exercised Warrants

  



  B-9

   



  

6. Voting Rights. The Investor hereby grants an irrevocable proxy (which proxy
is coupled with an interest) to the Company’s Board of Directors authorizing and
directing the Board of Directors to vote all Excess Shares (as defined below) at
any stockholders’ meeting or in an action by written consent in the same
proportion as the shares of Common Stock that are voted at such meeting or by
such written consent which are not beneficially owned by the Investor on the
record date for such meeting or such written consent. “Excess Shares” shall mean
the number of shares of Common Stock held or voted by the Investor and its
Affiliates or any member of a “group” (as defined under Section 13(d) of the
Exchange Act) including the Investor or its Affiliates or other parties acting
in concert with the Investor or its Affiliates, in the aggregate, that is in
excess of 4.99% of the issued and outstanding Common Stock of the Company.

 

7. Additional Covenants.

 

7.1 Volume Limitations. Until the earlier of (i) June 30, 2018 or (ii) the date
upon which the Company shall have first received stockholder approval for the
conversion of the Series B Preferred Stock into Common Stock, each Holder
(together with its Affiliates) shall be prohibited from lending, offering,
pledging, selling, contracting to sell, or otherwise transferring or disposing
of, directly or indirectly, any shares of Common Stock issued upon conversion of
the Series B Preferred Stock, except that the Holders may sell up to 4.99% of
the then issued and outstanding shares of Common Stock in any ninety (90)
consecutive day period.

 

7.2 Compliance with Nasdaq Rules.

 

(a) No Holder shall exercise its Conversion Rights at any time, if the exercise
of the Conversion Rights would cause such Holder (together with its Affiliates)
to own greater than 19.99% of the issued and outstanding shares of Common Stock
prior to the time that the Company shall have received stockholder approval in
accordance with Nasdaq Rules.

 

(b) The Company shall seek stockholder approval for the issuance of Common Stock
to the Holders in excess of 19.99% of the issued and outstanding shares of
Common Stock at the earlier of (i) the Company’s next annual meeting of
stockholders, or (ii) any earlier special meeting of stockholders unless the
Company’s Board of Directors determines that soliciting approval at such special
meeting in connection with this Section 7.2 would be materially detrimental to
the approval of the other proposals to be considered thereat.

 

7.3 Reverse Stock Split. On or before June 30, 2018, the Company may effect a
reverse stock split of its capital stock that would result in a per share price
for its Common Stock of between $8.00 and $12.00 per share, as determined at the
time that the reverse stock split ratio is established by reference to the most
recent closing price of the Common Stock on the Nasdaq Capital Market, and the
Holders hereby consent to such reverse stock split. In the event that such
reverse stock split would result in less than 1,000,000 shares remaining in the
Company’s public float, the Company may cause a reverse stock split at the
highest ratio that would result in at least 1,000,000 shares remaining in the
public float.

 

7.4 Termination of Equity Line. Following the date that the Company has raised a
cumulative of $4,000,000 from (i) the sale of Series B Preferred Stock and (ii)
proceeds from the Company’s other equity capital raising activities, the Company
shall immediately cease the use of and shall use its commercially reasonable
efforts to terminate the Common Stock Purchase Agreement, dated September 4,
2015, by and between the Company and Aspire Capital Fund, LLC.

 

8. Miscellaneous.

 

8.1 Successors and Assigns. The rights under this Agreement may be assigned (but
only with all related obligations) by a Holder to a transferee of Registrable
Securities that is an Affiliate of a Holder; provided, however, that (x) the
Company is, within a reasonable time after such transfer, furnished with written
notice of the name and address of such transferee and the Registrable Securities
with respect to which such rights are being transferred; and (y) such transferee
agrees in a written instrument delivered to the Company to be bound by and
subject to the terms and conditions of this Agreement, including the provisions
of Section 2.10. The terms and conditions of this Agreement inure to the benefit
of and are binding upon the respective successors and permitted assignees of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assignees any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided herein.

  



  B-10

   



  

8.2 Governing Law. This Agreement shall be governed by the internal law of the
State of New York.

 

8.3 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

8.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 

8.5 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or (i) personal delivery to the party to be notified;
(ii) when sent, if sent by electronic mail or facsimile during the recipient’s
normal business hours, and if not sent during normal business hours, then on the
recipient’s next business day; (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their addresses as set forth on Schedule A hereto (as may
be updated from time to time), or to the principal office of the Company and to
the attention of the Chief Executive Officer, in the case of the Company, or to
such email address, facsimile number, or address as subsequently modified by
written notice given in accordance with this Section 8.5. If notice is given to
the Company, a copy shall also be sent to Hogan Lovells US LLP, Attn: David
Crandall, 1601 Wewatta Street, Suite 900, Denver, Colorado 80202 and if notice
is given to Investors, a copy shall also be given to [_____].

 

8.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Company and Holders holding a majority of the Registrable
Securities then outstanding; provided that the Company may in its sole
discretion waive compliance with Section 2.10(c); and provided further that any
provision hereof may be waived by any waiving party on such party’s own behalf,
without the consent of any other party. Notwithstanding the foregoing, this
Agreement may not be amended or terminated and the observance of any term hereof
may not be waived with respect to any Holder without the written consent of such
Holder, unless such amendment, termination, or waiver applies to all Holders in
the same fashion. The Company shall give prompt notice of any amendment or
termination hereof or waiver hereunder to any party hereto that did not consent
in writing to such amendment, termination, or waiver. Any amendment,
termination, or waiver effected in accordance with this Section 8.6 shall be
binding on all parties hereto, regardless of whether any such party has
consented thereto. No waivers of or exceptions to any term, condition, or
provision of this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such term, condition, or
provision.

 

8.7 Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.

 

8.8 Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.

 

8.9 Additional Investors. Notwithstanding anything to the contrary contained
herein, a Permitted Transferee, as defined in the Certificate of Designation,
may become a party to this Agreement by executing and delivering an additional
counterpart signature page to this Agreement, and thereafter shall be deemed a
“Holder” for all purposes hereunder. No action or consent by the Holders shall
be required for such joinder to this Agreement by such additional Holder, so
long as such additional Holder has agreed in writing to be bound by all of the
obligations as a “Holder” hereunder.

  



  B-11

   



  

8.10 Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

 

8.11 Dispute Resolution. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the purpose of any suit, action or other
proceeding arising out of or based upon this Agreement, (b) agree not to
commence any suit, action or other proceeding arising out of or based upon this
Agreement except in the state and federal courts sitting in the City of New
York, Borough of Manhattan, and (c) hereby waive, and agree not to assert, by
way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.

 

WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

8.12 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

 

(Remainder of Page Intentionally Left Blank)

 



  B-12

   



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

COMPANY:

 

LIGHTBRIDGE CORPORATION

 

By:

 

Name:

Seth Grae

 

Title:

Chief Executive Officer

 

  B-13

   



 

 

INVESTOR:

 

[______]

 

By:

 

Name:

 

Title:

 



  B-14

   



 

SCHEDULE A

 

Holders

 

[_____]

 

Address:

 

Fax:

 



  B-15



 